Citation Nr: 1823062	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  03-36 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling, on an extraschedular basis.  

2.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

The Veteran passed away in August 2010, and his surviving spouse is the substituted appellant.  The appellant's substitution request was granted in a February 2018 letter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
October 2002 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was previously before the Board in January 2010.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified before the undersigned Veterans Law Judge at a December 2006 travel Board hearing.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD does not cause marked interference with employment or frequent periods of hospitalization.  

2.  The Veteran's service-connected disabilities have not been shown to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extraschedular rating for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b) (1), 4.130 Diagnostic Code 9411.  

2.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities. 

According to 38 C.F.R. § 3.321 (b)(1), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  

However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

There is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more; or as a result of two or more service connected disabilities, provided at least one disability is rated at 40 percent or more, and there are additional service connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16 (b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.

The determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F. 3d 1350 (Fed. Cir. 2013).

II.  Analysis 

During his lifetime, the Veteran was seeking entitlement to TDIU and an extraschedular rating for his service-connected PTSD.  The Veteran was in receipt of service connection for PTSD rated as 30 percent disabling prior to April 30, 2002 and 50 percent thereafter; left hand disability rated as 20 percent disabling; left wrist disability rated as 10 percent disabling, and; hepatitis rated as noncompensable.  His combined rating was 50 percent prior to April 30, 2002, and 60 percent thereafter.  Consequently, he was not eligible for a TDIU on a schedular basis, and the only question for the Board, as to TDIU, is whether TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16 (b).

The Veteran contended that his service-connected left hand and wrist disabilities prevented him from working.  See October 2008 VA treatment record.  The record contains repeated notations of his service-connected left hand and wrist disabilities causing pain, numbness, weakness and limiting his ability to perform repetitive tasks.  See November 2001 private treatment record and January 2009 VA treatment record.  Specifically, a December 2005 private treatment record indicated that the Veteran had nerve problems in his hand but that his grip strength was stable.  

In addition, the Veteran indicated that he took morphine to treat his service-connected hand and wrist disabilities.  See April 2009 VA examination.  The April 2009 examiner noted that his left hand disability would preclude heavy labor or work requiring manipulation but that other types of employment were precluded.  In addition the examiner noted that some types of work would allow the Veteran to work under some narcotic regimen.  In addition, the Board notes a December 2008 VA treatment record noted that the Veteran's prescription for morphine was being tapered and discontinued.  Moreover, the Veteran reported in a November 2001 private treatment record that despite his left hand disability he could brush his teeth, but not well, dress, shower, cook, vacuum, walk, drive a car, shop, take out the trash, climb stairs, and garden without assistance.  The November 2001 private treatment record also indicated that the Veteran stated that he could not use a computer due to his service-connected left hand and wrist disabilities, however, in an October 2008 VA examination the Veteran reported he spent most of his day playing on the computer.    

In addition, the appellant contends that the Veteran's service-connected PTSD prevented him from working.  The Veteran's claims file indicates he last worked in 2006.  See October 2008 VA treatment record.  The Veteran had reported that his 40 year employment history included over 30 jobs.  The Veteran reported his longest job was a limousine driver which he reported he worked as for two and a half years.  See November 2001 private psychiatric evaluation.  

The Veteran submitted an October 2007 TDIU claim form indicating that he worked for too many companies to remember and indicated that VA should contact the Social Security Administration (SSA) for a copy of his employment history.  In addition, the Veteran provided an October 2007 statement in which he indicated that he did not know that he could apply for SSA benefits for service-connected benefits and that he would do so.  The Veteran reported he did not work because of his service-connected PTSD and could not use hand tools or repeated motion because of his left hand disability.  

The SSA was contacted by the RO in an attempt to obtain the Veteran's SSA records.  SSA responded in September 2007 indicating they were unable to locate the Veteran's SSA records.  Since the negative response from SSA, neither the Veteran nor the appellant has definitively indicated that he applied for SSA benefits for one of his service-connected disabilities.  While his October 2007 statement indicated he was considering applying for SSA benefits he did not indicate that he had actually applied for SSA benefits.  As such, the Board finds a remand to obtain SSA records would be futile and serve to delay the adjudication of the appellant's claim.

The claim was most recently before the Board in January 2010 when it was referred to the Under Secretary for Benefits or the Director, Compensation Service, for a determination as to whether the Veteran's service-connected PTSD required the assignment of an extraschedular rating and whether he was entitled to TDIU.  

In July 2010 the Director of Compensation and Pension responded indicating that the Veteran's PTSD did not warrant the assignment of an extraschedular rating and that his service-connected disabilities did not render him unemployable.  The Director noted the Veteran's legal issues including obstruction of police, criminal trespass, simple battery, battery, reckless assault, violation of Georgia controlled substance act, and willful obstruction of law enforcement officers by use of threats or violence and concluded that the Veteran's PTSD does not preclude him from employment.  As noted above, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  

The Board notes that the Director noted the Veteran's legal troubles but did not indicate how they related to his employability or why it precludes the possibility of his service-connected disabilities from causing him to be unemployable.  

The Veteran had been noted to have difficulty getting along with his superiors and with temper control.  See November 2001 private psychiatric evaluation and October 2008 VA examination.  In addition the Veteran was noted to have increased psychiatric symptoms following witnessing a murder at his job.  The Veteran was noted to have sleep problems, nightmares, angry outbursts, and depressive spells.  See August 2002 buddy statement from a clinical psychologist and August 2002 VA examination.  An October 2008 VA examination the Veteran reported he did not like being in crowds and did not get along well with people because they were intimated by him.  While the Veteran was repeatedly noted to not get along well with others he did indicate that he had a couple of close friends in which he could talk to things about.  See October 2008 VA examination.  

The evidence in the Veteran's claims file indicates that he was noted to present with good short and long term memory and with normal insight and judgement.  The Veteran was also found competent to handle finances.  See November 2001 private psychiatric evaluation, August 2002 VA examination, October 2008 VA examination, December 2008 VA treatment record, February 2009 VA treatment record, and May 2009 VA treatment record.   

An April 2009 VA addendum opinion noted Veteran reported he is usually fired or quit from his job due to conflicts with supervisors and that he self-selects jobs where he can work alone with a high level of autonomy.  The opinion provider concluded "While it is not possible me to state categorically that he is unemployable, I do believe that he is at least as likely as not unemployable due solely to his symptoms of PTSD based on the results of my examination."

The Board finds the April 2009 VA addendum opinion to be inadequate.  The examiner seemingly based his conclusion on the Veteran's self-reporting that he was unable to hold a job for over a year.  However, this statement was contradicted by the Veteran's own statements indicating he was a limousine driver for two and a half years.  See November 2001 private psychological evaluation and August 2002 private treatment record.  As such, the Board does not find this opinion probative.  

Therefore, the Board finds the Veteran's service-connected conditions did not preclude him from substantial gainful employment.  The Veteran, and appellant, do not contend, and the record does not reflect, that his service-connected hepatitis impacts his employability.  In addition, as noted above, while his service-connected left hand and left wrist disabilities cause pain, numbness, weakness and limited his ability to perform repetitive tasks, his grip strength was noted to be stable.  In addition, the April 2009 VA examiner noted he was limited to employment that did not include heavy labor or manipulation but that he was not totally precluded from employment.  As to his PTSD, while the Veteran was noted to have difficulty getting along with others, and held many different jobs, the evidence of record does not indicate he was precluded from employment in which he had a high degree of autonomy.  Specifically, the Veteran was noted to present with a good memory, with normal insight and judgement, and with the competence to handle finances.  See November 2001 private psychiatric evaluation, August 2002 VA examination, October 2008 VA examination, December 2008 VA treatment record, February 2009 VA treatment record, and May 2009 VA treatment record.

The Board acknowledges the appellant's September 2017 statement indicating the Veteran could not hold a job for more than a few months at a time.  However, this statement was contradicted by the Veteran's own statements indicating he was a limousine driver for two and a half years.  See November 2001 private psychological evaluation and August 2002 private treatment record.  As such, the Board does not give the appellant's statement probative weight.  

As such, the schedular criteria for TDIU are not met and the Veteran has not been shown to be unemployable as a result of his service-connected disabilities.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, supra.

In addition the Board finds the Veteran is not entitled to an increased disability rating for his service-connected PTSD on an extraschedular basis.  As noted above the Board finds the Veteran's service connected PTSD does not cause him to be unemployable and the evidence of record does not demonstrate frequent periods of hospitalization for PTSD.  As such, entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling, on an extraschedular basis is not warranted.  


ORDER

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling, on an extraschedular basis is denied.  

Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU) is denied.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


